MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                                FILED
regarded as precedent or cited before any                                 Mar 14 2018, 10:46 am

court except for the purpose of establishing                                    CLERK
                                                                            Indiana Supreme Court
the defense of res judicata, collateral                                        Court of Appeals
                                                                                 and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Sally Skodinski                                          Curtis T. Hill, Jr.
South Bend, Indiana                                      Attorney General of Indiana
                                                         Katherine Cooper
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Michael Jackson,                                         March 14, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         71A03-1710-CR-2567
        v.                                               Appeal from the St. Joseph
                                                         Superior Court
State of Indiana,                                        The Honorable Jeffrey L. Sanford,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         71D03-1704-F6-382



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 71A03-1710-CR-2567 | March 14, 2018               Page 1 of 6
                                          Case Summary
[1]   Michael Jackson (“Jackson”) appeals his sentence, following a guilty plea, for

      Escape, as a Level 6 felony.1 On appeal, he raises the sole issue of whether the

      trial court abused its discretion when it sentenced him. We affirm.



                                    Facts and Procedural History
[2]   On April 28, 2017, the State charged Jackson with two counts of rape, as a

      Level 1 felony;2 one count of criminal confinement, as a Level 3 felony;3 and

      battery, as a Level 5 felony4 in cause number 71D03-1604-F1-9. As a condition

      of bond, Jackson was required to wear a global positioning system (“GPS”)

      monitor. The court held a bench trial on March 20, 2017, and took the matter

      under advisement. On April 26, the trial court issued an order finding Jackson

      guilty of one count of Level 1 felony rape; one count of Level 5 felony battery

      as a lesser included charge of rape; and one count of Level 3 felony criminal

      confinement. The trial court found Jackson not guilty of the Level 5 felony

      battery charge.




      1
          Ind. Code § 35-44.1-3-4(b).
      2
          I.C. § 35-42-4-1(b).
      3
          I.C. § 35-42-3-3(b)(2).
      4
          I.C. § 35-42-2-1(g).


      Court of Appeals of Indiana | Memorandum Decision 71A03-1710-CR-2567 | March 14, 2018   Page 2 of 6
[3]   Jackson did not appear for an April 28 sentencing hearing in that case, and the

      trial court issued a bench warrant for his arrest. At approximately 10:20 a.m.

      that same day, Michael Wells (“Wells”) with the DuComb Center was

      monitoring GPS alerts and noticed that Jackson’s monitor had issued a tamper

      alert at 10:02 a.m. that day. Jackson’s case manager then called Wells to

      inform him that Jackson’s GPS transmitter had been found on a street in South

      Bend.


[4]   The State charged Jackson with escape as a Level 6 felony in cause number

      71D03-1704-F6-382. On July 5, 2017, without a plea agreement, Jackson pled

      guilty to the charge and admitted that he intentionally removed an electronic

      monitoring device or a GPS tracking device. The parties waived a pre-sentence

      report. At the following sentencing hearing, the prosecutor noted that a video

      from a recording device in the courthouse lobby showed Jackson absconding

      from the courthouse on the date he was to be sentenced for the other charges,

      i.e., April 28. The prosecutor observed that it appeared from the video that

      Jackson or his female companion had arranged for someone to pick them up

      from the courthouse and that his escape seemed to be “calculated.” Tr. Vol. II

      at 13, 14. The prosecutor also noted that Jackson was ultimately apprehended

      in another city and that the State and U.S. Marshals had expended resources in

      order to apprehend Jackson. Jackson did not offer any mitigating factors for

      consideration at his sentencing.


[5]   In determining Jackson’s sentence for escape as a Level 6 felony, the trial court

      noted that Jackson had past criminal convictions for burglary, possession of

      Court of Appeals of Indiana | Memorandum Decision 71A03-1710-CR-2567 | March 14, 2018   Page 3 of 6
      marijuana, solicitation, operating while intoxicated, and conversion, in addition

      to the other more serious and recent convictions for rape and criminal

      confinement. The trial court sentenced Jackson to two and one-half years in

      the Department of Correction to be served consecutive to his aggregate sentence

      on the other charges. This appeal ensued.



                                    Discussion and Decision
[6]   Jackson challenges his sentence. Sentencing decisions lie within the sound

      discretion of the trial court. Cardwell v. State, 895 N.E.2d 1219, 1222 (Ind.

      2008). An abuse of discretion occurs if the decision is “clearly against the logic

      and effect of the facts and circumstances before the court, or the reasonable,

      probable, and actual deductions to be drawn therefrom.” Gross v. State, 22

      N.E.3d 863, 869 (Ind. Ct. App. 2014) (citation omitted), trans. denied. A trial

      court abuses its discretion in sentencing a defendant if it does any of the

      following:


               (1) fails “to enter a sentencing statement at all;” (2) enters “a
               sentencing statement that explains reasons for imposing a
               sentence—including a finding of aggravating and mitigating
               factors if any[5]—but the record does not support the reasons;” (3)



      5
        We note that the trial court does not have “an obligation to weigh aggravating and mitigating factors
      against each other when imposing a sentence.” Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007).
      However, neither is the trial court prohibited from identifying facts in aggravation or mitigation. Id. And, if
      the trial court does find the existence of such factors, “then the trial court is required to give ‘a statement of
      the court’s reasons for selecting the sentence that it imposes.’” Id. (quoting Ind. Code § 35-38-1-3 (2006)).
      The trial court did so in this case when it noted Jackson’s criminal history during its imposition of his
      sentence. Tr. Vol. II at 15.

      Court of Appeals of Indiana | Memorandum Decision 71A03-1710-CR-2567 | March 14, 2018                  Page 4 of 6
              enters a sentencing statement that “omits reasons that are clearly
              supported by the record and advanced for consideration;” or (4)
              considers reasons that “are improper as a matter of law.”


      Id. (quoting Anglemyer v. State, 868 N.E.2d 482, 490-491 (Ind. 2007), clarified on

      reh’g, 875 N.E.2d 218 (Ind. 2007)). However, the relative weight or value

      assignable to reasons properly found, or those which should have been found, is

      not subject to review for abuse of discretion, id., and a trial court is under no

      obligation to explain why a proposed mitigator does not exist or why the court

      gave it insignificant weight, Sandleben v. State, 22 N.E.3d 782, 796 (Ind. Ct.

      App. 2014), trans. denied.


[7]   Jackson’s specific contention is that the trial court erred in its sentencing by

      failing to find his guilty plea to be a mitigating factor. “The significance of a

      guilty plea as a mitigating factor varies from case to case.” Anglemyer, 875

      N.E.2d at 221. As this court has noted previously, “[a] guilty plea is not

      necessarily a mitigating factor where the defendant receives substantial benefit

      from the plea or where evidence against the defendant is so strong that the

      decision to plead guilty is merely pragmatic.” Amalfitano v. State, 956 N.E.2d

      208, 212 (Ind. Ct. App. 2011) (citation omitted), trans. denied. Here, the

      evidence indicating that Jackson was guilty of the crime of escape was so

      overwhelming that his decision to plead guilty was simply pragmatic. There

      was video recording which showed Jackson escaping from the courthouse on




      Court of Appeals of Indiana | Memorandum Decision 71A03-1710-CR-2567 | March 14, 2018   Page 5 of 6
      the day in question,6 and his GPS monitor had been found in an alley soon

      thereafter. Given the substantial evidence against Jackson, the trial court did

      not abuse its discretion when it failed to find Jackson’s guilty plea to be a

      mitigating factor. Id.


[8]   Affirmed.


      Kirsch, J., and Pyle, J., concur.




      6
        The State had disclosed the existence of the video tape to Jackson in its June 7, 2017, disclosure of
      discovery. Appellant’s App. at 41.

      Court of Appeals of Indiana | Memorandum Decision 71A03-1710-CR-2567 | March 14, 2018                Page 6 of 6